Citation Nr: 0024587	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  96-16 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for impotency, 
including as a result of exposure to Agent Orange.

2.  Entitlement to service connection for a skin disorder, 
including as a result of exposure to Agent Orange.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected diverticulosis and 
cholecystectomy.

4.  Entitlement to service connection for birth defects of a 
child, claimed as residuals of exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had over 20 years of active duty, including 
periods from September 1950 to July 1952 and from July 1958 
to October 1970.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, that denied the 
above claims.

In May 1998, a hearing was held before the undersigned Board 
member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).

Additional evidence was received at the RO subsequent to the 
issuance of the February 1996 statement of the case 
addressing the claims for service connection for a skin 
disorder and impotence.  As this evidence is cumulative 
and/or is not relevant to these issues, a remand to the RO 
for the issuance of a supplemental statement of the case is 
not warranted.  See 38 C.F.R. §§ 19.31, 19.37 (1999).

The issues of entitlement to an increased (compensable) 
disability rating for service-connected diverticulosis and 
cholecystectomy and entitlement to service connection for 
birth defects of children, claimed as residuals of exposure 
to Agent Orange, are the subject of the REMAND immediately 
following this decision.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  Impotence is not among the disorders listed in 38 C.F.R. 
§ 3.309(e).

3.  No medical evidence has been presented to render 
plausible a claim that any current impotence/erectile 
dysfunction is the result of a disease or injury incurred in 
service.

4.  No competent evidence of a current chronic skin disorder 
has been presented, and the claim for service connection for 
a skin disorder, including as a result of exposure to Agent 
Orange, is not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for impotence, including 
as a result of exposure to Agent Orange, is not well 
grounded, and there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a skin disorder, 
including as a result of exposure to Agent Orange, is not 
well grounded, and there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

As noted above, the veteran had over 20 years of active duty, 
including from September 1950 to July 1952 and from July 1958 
to October 1970.  Service medical records indicate that he 
returned from the Republic of Vietnam in approximately 
December 1968.  He was awarded the Purple Heart for wounds, 
based on a reported head injury sustained by the veteran in 
March 1968 in the Republic of Vietnam.

The veteran's complete service medical records are 
unavailable and the Board is conscious that VA's duty to 
fully explain its findings and conclusions and consider the 
benefit of the doubt doctrine when deciding claims for 
service connection is heightened when, for any reason, a 
claimant's service medical records are not available.  See, 
in this regard, O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The present decision reflects the Board's observance 
of this duty.

The veteran's service medical records were requested by the 
RO in 1971; however, only records dated from 1967 to 1970 
were received.  These records are negative for any complaints 
or findings of a skin disorder or impotence.  On separation 
examination in April 1970, examination of the skin and 
genitourinary system was normal.  The veteran specifically 
denied any skin diseases.

The veteran originally claimed entitlement to service 
connection for various disabilities in December 1970.  He 
made no mention of a skin disorder or impotence.  On VA 
psychiatric examination in March 1971, it was noted that he 
had five children.  Upon VA examination in December 1971, the 
skin and genitourinary systems were normal.  It was not until 
March 1991 that the veteran claimed entitlement to service 
connection for a skin disorder and impotence as a result of 
exposure to Agent Orange.

Associated with the claims folder are VA treatment records of 
the veteran dated from 1970 to 1999.  These records disclose 
no complaints or findings of a skin disorder.  In January 
1990, the veteran gave a history of erectile dysfunction 
since active service in 1968.  He was diagnosed as having 
impotence during hospitalization in October 1990.  He 
thereafter participated in a sexual dysfunction group.  He 
also sought treatment for sexual erectile dysfunction in May 
1994 and March 1999.

The veteran testified at a hearing before the Board in May 
1998.  He stated that he was sprayed with Agent Orange by a 
plane when he was carrying food to the troops and since that 
time had problems with his skin.  He further testified that 
he first noticed impotency problems after his return from 
Vietnam in 1969 or 1970 and that two of his children were 
born after 1970.  He stated that he was treated for skin 
problems after service by VA.  He denied receiving any 
private treatment.  He stated that he forgot the name of the 
doctor who gave him a diagnosis for his skin condition.  
Another doctor reportedly gave him medication for his skin, 
but did not tell him what skin condition he had.  


II.  Legal analysis

A.  General

Establishing direct service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304 (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98. 

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), citing King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

The law provides a presumption of service connection for 
certain diseases, including chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), which become manifest after separation from 
service for veterans who served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999).  The 
presumption is a rebuttable one.  38 C.F.R. § 3.307(d) 
(1999).  The United States Court of Appeals for the Federal 
Circuit determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1040 (1994).  The Secretary of Veterans Affairs, 
under the authority granted by the Agent Orange Act of 1991, 
has determined that a presumption of service connection based 
on exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for conditions for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
Notice, 61 Fed. Reg. 41,442 (1996). 

The veteran served in the Republic of Vietnam during the 
Vietnam era.  Therefore, if any of the diseases listed in 
38 C.F.R. § 3.309(e) becomes manifest after separation from 
service, subject to certain periods of time for certain 
diseases, the veteran is presumed to have been exposed to an 
herbicide agent and the disease may be service-connected 
provided "that the rebuttable presumption provisions of 
§ 3.307(d) were also satisfied."  38 C.F.R. 
§§ 3.307(a)(6)(i), (ii), (iii), (d), 3.309(e) (1999).


B.  Service connection for impotence, including as a result 
of
exposure to Agent Orange

The veteran is currently diagnosed as having 
impotence/erectile dysfunction.  However, this condition may 
not be presumptively service connected under the herbicide 
exposure regulations.  See 38 C.F.R.  3.307(a)(6)(iii). 

Because the veteran's condition may not be presumptively 
service connected under the herbicide exposure regulations, 
he is not presumed to have been exposed to herbicide agents 
in Vietnam for purposes of this condition.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).  Accordingly, he must present 
competent evidence of incurrence of disease or injury in 
service, current disability, and a nexus between the in-
service disease or injury and the current disability in order 
to have a well-grounded claim.

As noted above, the veteran has been diagnosed as having 
impotence/erectile dysfunction.  Accordingly, the first 
element of a well-grounded claim for service connection has 
been satisfied. 

The veteran maintains that he was exposed to Agent Orange 
during active service and that he first had problems with 
erectile dysfunction during service in 1968. Therefore, the 
Board finds that there is sufficient lay evidence of 
incurrence of a disease or injury during service, and the 
second element of a well-grounded claim for service 
connection has been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
experiencing continuity of symptomatology since active 
service.  But there is no medical evidence of record of a 
nexus between any present impotence/erectile dysfunction and 
any post-service symptomatology.  Savage, 10 Vet. App. at 
497, 498.  Medical expertise is required to etiologically 
relate the present impotence to the veteran's service 
symptoms.  However, there are no medical opinions contained 
in any of the veteran's post-service medical records relating 
his current impotence/erectile dysfunction to any in-service 
disease or injury or to any service symptomatology.  

Although the veteran may have continuously experienced some 
impotence/erectile dysfunction symptomatology since active 
service, there is no medical or other competent evidence in 
the record that would tend to suggest that there was an 
underlying impotence/erectile dysfunction disability in 
service and/or that such underlying disability was the source 
all the intermittent complaints of symptomatology experienced 
since service, particularly in light of the fact that some of 
his children were procreated after service.  Similarly, there 
is no medical evidence tending to show that any 
manifestations of impotence in service represented a chronic 
disorder rather than an acute and transitory condition.  
While the veteran has ascribed his current disability to 
active service, his lay statements do not constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Because no medical or other competent evidence has been 
presented or secured to render plausible a claim that any 
current impotence/erectile dysfunction diagnosed many years 
after service had its onset in service or is the result of, 
or related to, any disease contracted or injury sustained in 
active military service, the Board concludes that this claim 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claim for service connection for impotence, 
including as a result of exposure to Agent Orange.  Any 
additional treatment records showing the presence of this 
condition many years after service would not serve to well 
ground the claim.  Accordingly, the Board concludes that VA 
did not fail to meet its obligations with regard to this 
claim under 38 U.S.C.A. § 5103(a) (West 1991).


C.  Service connection for a skin disorder, including as a 
result of 
exposure to Agent Orange

The veteran has reported that a skin condition first appeared 
during active service after he was sprayed with Agent Orange 
and that he currently has a skin condition which he treats 
with medication.  He maintains that he has continually 
suffered from a skin condition since active service.  

Here, no medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has any 
skin disorder, including chloracne.  38 C.F.R. § 3.307(a)(6) 
(1999).  The in-service and post-service medical records are 
negative for any complaints or findings of a skin disorder.  
While the veteran's visual observations are sufficient 
concerning the presence of a skin rash, the cause of that 
condition is not a matter that is visually observable.   
There are many possible causes of the claimed skin condition, 
and the veteran is not competent to testify as to the origin 
or cause of the condition.  He is not competent to state that 
he has chloracne or to give a diagnosis of any other skin 
condition that maybe present.

Although lay evidence in some instances would constitute 
competent evidence, such as when it describes symptoms or 
observable manifestations of a disease (i.e., a rash), it 
cannot, without medical evidence of an underlying impairment 
capable of causing the alleged symptoms, constitute competent 
evidence of the existence of a current disability for VA 
service connection purposes.  Compare Espiritu v. Derwinski, 
1 Vet. App. 492, 494 (1992), and Caldwell v. Derwinski, 
1 Vet. App. 466, 469 (1991).  Unsupported by medical 
evidence, the veteran's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim. 

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court noted that, "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability . . . In the absence 
of proof of a present disability there can be no valid 
claim."  Thus, the veteran's claim is not well grounded in 
the absence of medical evidence showing the presence of a 
current chronic skin disorder.

Even assuming that the veteran does have a current chronic 
skin disorder, the Board finds that his history of continuity 
of skin symptomatology since active service is not credible 
or supported by other evidence.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (holding that interest in the 
outcome of a proceeding may affect the credibility of 
testimony).  Examination of the veteran's skin was normal on 
separation examination in April 1970 and he specifically 
denied any skin diseases at that time.  He has not maintained 
that he suffered a skin injury while engaged in combat with 
the enemy, so 38 U.S.C.A. § 1154(b) does not apply.  Post-
service examination of the skin was also normal on VA 
examination in 1971.  The VA treatment records dated from 
1970 to 1999 are negative for any complaints or findings of a 
skin disorder.  

The lack of any documented treatment for the veteran's 
alleged skin condition for approximately 29 years after his 
separation from active service, despite complaints of 
continuing symptomatology and continuous visits to doctors, 
preponderates against a finding that he had a chronic skin 
condition during service.  His allegations of a chronic in-
service skin rash are not worthy of belief when viewed in the 
context of all the relevant evidence of record.  "The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character."  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995), citing State v. Asbury, 415 S.E.2d 891, 895 (W. 
Va. 1992).  In rendering a determination on the merits of 
claim, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage, 10 Vet. 
App. at 496.  In some cases such as this one, the absence of 
evidence is more weighty and persuasive and probative of 
certain facts than is the evidence that exists and what is 
said is less credible and significant than what is not said, 
the latter of which sometimes speaks volumes.

Any contentions by the veteran that a current chronic skin 
disorder is somehow related to active service are not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Nothing in the record suggests the existence of evidence that 
might well ground the veteran's claim for service connection 
for a skin disorder, including as a result of exposure to 
Agent Orange.  Any additional treatment records showing the 
presence of this condition many years after service would not 
serve to prove the claim, particularly in light of the 
Board's analysis above concerning the credibility of the 
veteran's complaints of continuity of symptomatology.  In 
this case, the RO obtained the veteran's VA treatment records 
dated since his separation from service in 1970.  He has 
denied receiving any private treatment, and stated that he 
did not recall the name of the doctor that gave him a 
diagnosis for his skin condition.  While he testified that 
one doctor gave him medication for a skin condition, this 
doctor apparently did not render a diagnosis.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations with regard to this claim under 38 U.S.C.A. 
§ 5103(a) (West 1991).

ORDER

Having found the claim not well grounded, entitlement to 
service connection for impotence, including as a result of 
exposure to Agent Orange, is denied.

Having found the claim not well grounded, entitlement to 
service connection for a skin disorder, including as a result 
of exposure to Agent Orange, is denied.


REMAND

Increased (compensable) disability rating for service-
connected diverticulosis and cholecystectomy; Service 
connection for birth defects of a child, claimed as residuals 
of exposure to Agent Orange

Additional development is needed prior to further disposition 
of the veteran's increased rating claim.  Relevant evidence 
has been associated with the claims folder since the issuance 
of the February 1996 statement of the case addressing the 
issue of an increased rating for service-connected 
diverticulosis and cholecystectomy.  Therefore, in accordance 
with 38 C.F.R. §§ 19.31 and 19.37, the case is returned to 
the RO for consideration and the issuance of a supplemental 
statement of the case.

Further, the veteran has reported that he was treated for his 
service-connected disability at the VA Medical Center (VAMC) 
in Brooklyn, New York, in 1997 or 1998.  Therefore, the RO 
should make arrangements to obtain these records on remand, 
as the duty to assist involves obtaining relevant medical 
reports where indicated by the facts and circumstances of the 
individual case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA records are constructively part of the record 
which must be considered); Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Further, the medical evidence in this case, consisting 
primarily of a November 1995 VA report of examination, is 
quite dated as to determining the current degree of 
impairment resulting from the veteran's service-connected 
disability.  Therefore, this examination report is inadequate 
for the Board's task of rendering findings of medical fact, 
which the Board is required to derive from medical evidence, 
about degree of functional impairment resulting from the 
veteran's disability.  The veteran should be re-examined on 
remand.

Finally, in September 1994 the RO denied entitlement to 
service connection for birth defects of the veteran's 
children, claimed as residuals of exposure to Agent Orange.  
The veteran submitted a notice of disagreement with the RO's 
decision in December 1994 indicating that his last child was 
born with "human defects."   However, it is not clear what 
type of birth defects the veteran was referring to, and since 
the RO did not provide the veteran with a statement of the 
case on that particular issue, the Board is unable to 
determine which birth defects were denied by the RO.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999). With the exception of cases of spina 
bifida, the provisions relating to the award of compensation 
benefits for disability due to exposure to Agent Orange 
contemplate payment only for disabilities suffered by a 
"veteran". 38 U.S.C.A. § 1116(a)(1)(A) (West 1991); 38 C.F.R. 
§ 3.814 (1999).

Therefore, the veteran is owed a statement of the case on the 
issue pertaining to the claimed birth defects of his 
children, so that he may perfect an appeal if he continues to 
take issue with the claim.  See 38 C.F.R. §§ 19.29, 19.30, 
19.31 (1999); see also 38 U.S.C.A. § 7105(a), (d) (West 1991) 
("Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished . . . ."); 38 C.F.R. 
§§ 20.101, 20.200 (1999); see also Bernard v. Brown, 4 Vet. 
App. 384, 390 (1993) (38 U.S.C.A. § 7105 establishes a series 
of very specific, sequential, procedural steps that must be 
carried out by a claimant and the RO before a claimant may 
secure appellate review by the Board.)  

Accordingly, while the Board sincerely regrets the additional 
delay, these claims are REMANDED for the following:

1.  The RO should request that the 
veteran provide a list of those who have 
treated him for his service-connected 
diverticulosis and cholecystectomy since 
1999 and obtain all records of any 
treatment reported by the veteran that 
are not already in the claims file.  The 
Board is particularly interested in any 
treatment received at the San Juan VAMC.  
The RO should also obtain the veteran's 
complete treatment records from the 
Brooklyn, New York, VAMC dated since 
1997.

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  

If requests for any private treatment 
records are not successful, the veteran 
and his representative should be informed 
so that the veteran will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 
3.159(c).

2.  Following completion of the above, the 
RO should afford the veteran a 
comprehensive VA examination.  The claims 
folder and a copy of this remand are to be 
made available to the examiner prior to 
the examination, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  All tests deemed 
necessary by the examiner are to be 
performed.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected diverticulosis and 
cholecystectomy.

The examiner should state whether the 
veteran has disturbance of bowel function 
with abdominal distress and if so, the 
frequency thereof; diarrhea, or 
alternating diarrhea and constipation, 
with more or less constant abdominal 
distress; gallbladder dyspepsia, 
confirmed by X-ray technique and with 
frequent attacks (not over two or three a 
year) of gallbladder colic, with or 
without jaundice; frequent attacks of 
gallbladder colic; malnutrition; anemia; 
or liver abscess.  38 C.F.R. § 4.114, 
Diagnostic Codes 7327, 7323, 7319, 7314 
(1999).

The examiner should further state whether 
the veteran suffers from definite partial 
obstruction shown by X-ray, with frequent 
and prolonged episodes of severe colic 
distention, nausea or vomiting, following 
severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with 
drainage; partial obstruction manifested 
by delayed motility of barium meal and 
less frequent and less prolonged episodes 
of pain; pulling pain on attempting work 
or aggravated by movements of the body, 
or occasional episodes of colic pain, 
nausea, constipation (perhaps alternating 
with diarrhea) or abdominal distention.  
38 C.F.R.  § 4.114, Diagnostic Code 7301 
(1999).

Any indications that the veteran's 
complaints or symptomatology are not in 
accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the conditions in issue, such 
testing or examination is to be 
accomplished.

3.  Thereafter, the RO should review the 
claims folder and ensure that ensure that 
the foregoing development has been 
conducted and completed in full.  
Specific attention is directed to the 
examination report.  The RO should ensure 
that the medical report is complete and 
in full compliance with the above 
directives.  Remand instructions of the 
Board are neither optional nor 
discretionary.  If the report is 
deficient in any manner or fails to 
provide the specific opinions requested, 
it must be returned to the physician for 
correction.  38 C.F.R. § 4.2 (1999); See 
also Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  He is further 
advised that he should assist the RO in 
the development of his claim, and that 
failure to cooperate or to report for any 
requested examination without good cause 
may result in an adverse decision.  See 
38 C.F.R. §§ 3.158, 3.655 (1999); Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).

5.  The RO should readjudicate the claim 
for an increased disability rating for 
service-connected diverticulosis and 
cholecystectomy, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  Consideration should also be 
given to whether further referral for an 
extraschedular evaluation is warranted 
under the provisions of 38 C.F.R. § 3.321 
(1999).  In adjudicating the claim the RO 
should take into consideration with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

6.  Finally, the RO should prepare a 
statement of the case on the issue of 
entitlement to service connection for 
birth defects of a child, claimed as 
residuals of exposure to Agent Orange, 
that includes a summary of the evidence 
and a summary of the applicable laws and 
regulations, with a discussion of how the 
laws and regulations affect the 
determination.  Notify the veteran of the 
time limit within which he must respond 
in order to perfect an appeal of this 
claim to the Board.

Then, if the decision with respect to the claim on appeal 
remain adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded a reasonable period of time within which to respond 
thereto.  Then, the claims folder should be returned to the 
Board for further appellate consideration, if in order.  The 
veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional information 
and to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 


